                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                          DOCKET NO. 1:19-cv-00011-MOC-WCM

 MICHAEL KENNETH MORRIS,                                    )
                                                            )
                        Plaintiff,                          )
                                                            )
 Vs.                                                        )                 ORDER
                                                            )
 RICHARD THEOKAS,                                           )
                                                            )
                       Defendant.                           )


       THIS MATTER is before the Court on plaintiff’s Notice Request [Motion] for Judgment

by Default. Review of the Docket reveals that this action was dismissed on February 4, 2019, for

lack of subject-matter jurisdiction and for failure to state a claim. Thus, this case has been

terminated and plaintiff cannot receive a default or default judgment.

                                            ORDER

       IT IS, THEREFORE, ORDERED that plaintiff’s Motion for Judgment by Default (#9)

is DENIED as this case has been terminated.




                                          Signed: March 11, 2019




                                                 -1-
